     Case 2:11-cr-00427-TLN-CKD Document 384 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:11-cr-0427 TLN CKD P
12                         Respondent,
13              v.                                      ORDER
14    MICHAEL KENNEDY,
15                         Movant.
16

17             Movant is proceeding pro se with a motion for habeas corpus relief under 28 U.S.C. §

18   2255. While the motion is submitted to the court for decision, the court has determined it needs

19   more information to issue findings and recommendations. Pursuant to Rule 5 of the Rules

20   Governing Section 2255 Cases, IT IS HEREBY ORDERED that Respondent order that the

21   change of plea hearing occurring September 29, 2016 and sentencing hearing occurring

22   November 30, 2017 be transcribed and that the transcripts be filed in this matter within 30 days.

23   Dated: September 1, 2021
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   1
     kenn0427.trn
27

28
